Citation Nr: 1711974	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  11-23 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a left hip disability.

2. Entitlement to service connection for swollen neck glands.

3. Entitlement to service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1984 to November 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). This case was previously remanded by the Board in January 2014 for additional development.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. The Veteran does not have a current left hip disability.

2. The Veteran does not have lymphadenopathy / swollen neck glands.

3. The Veteran does not have a left eye disability that is connected to his active military service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a left hip disability have not been met or approximated. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for swollen neck glands have not been met or approximated. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

3. The criteria for service connection for a left eye disability have not been met or approximated. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letters in March 2010 and October 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of a claim. This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. Here, the Veteran's service treatment records and post service VA and private treatment records have been associated with the claims file. The Veteran has not identified any records relevant to the issues being adjudicated below that have not been requested or obtained.

The Veteran was afforded multiple VA examinations in throughout the course of his appeal. The Board finds that the VA examination reports are adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history. See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board also finds that that the Agency of Original Jurisdiction (AOJ) has substantially complied with the January 2014 remand directives. The AOJ asked the Veteran to identify treatment for his claimed disabilities. The Veteran did not respond to this correspondence. The AOJ also associated the Veteran's Social Security Administration (SSA) records and VA treatment records with his claims file and afforded the Veteran a VA medical examination for his claimed left eye disability. The January 2014 remand instructed the AOJ to afford the Veteran a VA medical examination for his claimed left eye disability after the AOJ associated the Veteran's SSA records with his claims file. The AOJ afforded the Veteran a VA medical examination for his claimed left eye disability before it associated his SSA records with his claims file. However, as the SSA records did not contain any evidence relating to the Veteran's claimed left eye disability, any error related to the timing of the VA medical examination is harmless error. See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009) (the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless);The RO substantially complied with the remand directives. See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that all necessary development has been accomplished and appellate review may proceed. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Standards

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
 
Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition such as a broken leg, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).
 
In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007).

Service Connection

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service. 38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304. In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 252 (1999). Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 

Left Hip Disability

The Veteran asserts that he has a left hip disability that is related to his active military service. 

The Veteran's VA and private treatment records do not show any treatment for a current left hip disability. The Veteran was afforded a VA medical examination in September 2010. The examiner noted that the Veteran asserted that he injured his left hip while exercising and weightlifting in the 1980s. The Veteran reported having constant pain in his hip. The Veteran's range of motion for his left hip was normal and his x-rays were negative. The examiner stated that there was no objective evidence to support a hip condition. The examiner opined that it was less likely than not that the Veteran's current hip complaints were related to the hip contusion that the Veteran sustained during active military service. The examiner reasoned that this contusion was sustained in 1996 and was self-limiting. The examiner explained that hip contusions resolve without chronic disability. As there is no evidence that the examiner was not competent and credible, and as the opinion was based on accurate facts, the Board finds the examination report is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295 (2008).

A medically untrained layperson such as the Veteran is competent to report symptoms such as pain. However, he is not competent to make a complicated medical diagnosis such as a hip disorder or to render a complicated medical opinion such as the etiology of a hip disorder. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). Furthermore, while the Veteran complained of pain in the left hip, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. See 38 U.S.C.A. §§ 1110, 1131. In the absence of proof of present disabilities there can be no valid claims. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131  requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521   (1996).

The claim must be denied. In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



Swollen Neck Glands

The Veteran asserts that he has swollen neck glands that are related to his active military service. 

The Veteran was afforded a VA medical examination in September 2010. The examiner noted that the Veteran was diagnosed with reactive lymph node due to scalp folliculitis while on active duty. The examiner also noted the Veteran's reports that his reactive lymph nodes cause neck pain and interfere with his sleep. He indicated that he hears cracking and popping sounds in his neck which are secondary to his history of reactive lymphadenopathy. The examiner stated that this did not have any effect on the Veteran's activities of daily living. Upon examination, the examiner stated that the Veteran had two small pea-sized lymph nodes, one on each side, on the Veteran's posterior cervical chain. The examiner stated that there was no splenomegaly, hepatomegaly, or jaundice. There were no signs of anemia, and the Veteran's cervical spine range of motion was normal. The Veteran's cervical spine x-ray was normal. The examiner stated that there was no objective evidence of lymphadenopathy. The examiner noted that two small pea-sized lymph nodes did not qualify as lymphadenopathy. The examiner stated that these have been present for many years and are unchanged. The examiner also stated that there was no cervical spine sequelae that would cause any kind of neck pain related to a remote history of reactive lymphadenopathy. The examiner opined that it was less likely than not that the Veteran's remote history of lymphadenopathy of the neck is related to any current neck condition. The examiner reasoned that the Veteran did not have any current neck condition supported by radiographic evidence. The examiner also reasoned that a resolved superficial lymphadenopathy would not affect the cervical spine in any way whatsoever. As there is no evidence that the examiner was not competent and credible, and as the opinion was based on accurate facts, the Board finds the examination report is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295 (2008).

A medically untrained layperson such as the Veteran is competent to report symptoms such as pain. However, he is not competent to make a complicated medical diagnosis such as lymphadenopathy or to render a complicated medical opinion such as the etiology of lymphadenopathy. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). Furthermore, while the Veteran complained of pain in the neck, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. See 38 U.S.C.A. §§ 1110, 1131. In the absence of proof of present disabilities there can be no valid claims. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131  requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521   (1996).

The claim must be denied. In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Left Eye Disability

The Veteran contends he is entitled to service connection for a left eye disability, specifically asserting in lay statements to VA that an injury to his left eye has caused a loss of vision. However, the Veteran has not provided a diagnosis of an eye disability relayed to him by an ophthalmologist. Thus, while the Veteran has provided some information concerning his current symptoms, he has not provided competent lay evidence of a currently diagnosed eye disability. As such, the Veteran's statements concerning his claimed eye disability are of minimal probative weight.   

Turning to the medical evidence, the Veteran was provided with a VA eye examination in May 2014. The examiner stated that the Veteran was not now and had never been diagnosed with an eye condition other than congenital or developmental errors of refraction. The examiner noted the Veteran's conjunctival laceration during service in 1992. The examiner staed that the Veteran was treated with topical therapy at the time. The examiner noted the Veteran's complaints of blurry vision in both eyes, worse on the left. The Veteran also reported occasional floaters and was wearing bifocals. All testing conducted was noted to be normal, and with the exception of uncorrected near and distance vision in the left eye. The Veteran was noted to have a visual field defect. The examiner opined that the Veteran's conjunctival laceration from a thumb during service was treated successfully and subsequently healed. The examiner opined that there was no visual disability from this injury. The examiner noted that the Veteran's primary complaint was in regard to his refractive error. The examiner stated that the Veteran has myopia with astigmatism, which is worse in the left eye, requiring the need for glasses. The examiner also stated that the Veteran is also presbyopic, necessitating reading glasses. The examiner opined that the Veteran's need for refractive correction is not related to the Veteran's active military service. As there is no evidence that the examiner was not competent and credible, and as the opinion was based on accurate facts, the Board finds the examination report is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295 (2008).

Based on the evidence of record, service connection for a left eye disability is not warranted in this case. While the Veteran has been diagnosed with a refractive error, refractive errors of the eyes are congenital or developmental defects and not a disease or injury within the meaning of applicable legislation. 38 C.F.R. 
§§ 3.303(c), 4.9. In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection. Id. Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury. See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury). 

As such, service connection for the noted refractive error cannot be granted as a matter of law. Further, there is no competent medical evidence showing that there is a superimposed disability on top of the Veteran's refractive error that affected or blurred his vision. Indeed, the May 2014 VA examiner stated that, other than the refractive error, the Veteran's left eye was normal.

Although the Veteran has established a current diagnosis of refractive error, service connection for refractive error of the eye cannot be granted as a matter of law, and there is no competent and credible evidence of a superimposed disability affecting the Veteran's left eye. 38 C.F.R. §§ 3.303(c), 4.9. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Service connection for a left hip disorder is denied.

Service connection for swollen neck glands is denied.

Service connection for a left eye disability is denied.



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


